DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed 08-27-2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicant changed the sequence of SEQ ID NO: 53 from particular amino acids residue Glx at certain positions to Xaa denoted as any amino acid residues which is not part of the original disclosure of the specification.  Applicant cites the Table on page 22 of the specification as support for the changes in the sequence listing, however, said residues are identified in the table as, for example, Z2,with a specific subset of as amino acid residues S N, T, G, K, R, or D, and not as any residue as now disclosed in the sequence listing.
Applicant is required to cancel the new matter in the reply to this Office Action.

Election/Restrictions
Applicant's traverse restriction requirement and new traversal of species elections originally presented on 12-22-2020, in the reply filed on 08-27-2021 is acknowledged.  In the non-final rejection of 04-30-2021 the restriction requirement was made final and claims 17, 22, 24 were therefore withdrawn.
without traverse the particular intracellular signalling domain as CD28 and an activation domain of CD3 zeta. This singular election does not encompass an additional combination signalling domain (4-1BB+CD28+CD3zeta). 
The requirement is therefore deemed proper and is therefore the Finality of the species election and withdrawal of claim 17 is maintained. 
The traversal of the restriction requirement is on the grounds that the shared special technical feature of a BCMA binding CAR are not made obvious by the cited prior art. As such the claims lack a special technical feature over the prior art cited below and the requirement is still deemed proper and is therefore the Finality of the restriction requirement is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Oden et al (WO2015166073) and Kochenderfer et al (WO2013154760A1) and Morgan et al (WO2016014789). With respect to the claim 1 the disclosure of Oden et al describes humanized version of an antibody which binds to the BCMA protein. The humanized antibody, as J22.9-H is described as having a high affinity binding to the BCMA antigen similar to the original antibody as determined (p3 4-19) is capable of blocking cognate BCMA ligands as well as eliciting, in the native glycosylated state, ADCC effector functions (p17, 25-34). The instantly claimed CDR sequence variants are disclosed as VHCDR 1-3, Oden p18 through p9, 19 and the VLCDR 1-3 p9, 20 through p12,21.  Morgan et al describes the creation of multiple functional chimeric antigen receptors directed to the BCMA molecule (fig. 2) which utilize humanized scFv antigen binding moieties.  Similar to the instant application the disclosure of Kochenderfer et al describes a . 
With respect to claims 9 and 10 the disclosure of Oden describes that (p31, 10-25) the antibody which binds BCMA is useful for treatment of B cell mediated disease among which are 
With respect to claims 11 and 12 and the linker which separates the VH and VL domain of the scFv, Oden describes that the antibody may comprise a scFv as a functional entity (p20 26-35). The disclosure of Kochenderfer utilizes, as a conventional chimeric antigen receptor component a scFv which binds to the BCMA and comprises a known linker sequence between the VH and VL sequences of the scFv disclosed as SEQ ID NO: 7 which is identical to the instantly claimed SEQ ID NO: 13. It would be obvious to select a known and validated sequence to utilize as a linker in constructing a scFv which could be expected to work as in previous disclosed scFv BCMA binding CAR constructs. Selecting from the known scFv linker domains for CAR expression would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Teleflex Inc 82 USPQ2d 1385). 
With respect to new claims 28-30 which describe that the derived CAR molecules when expressed in a T cell will be cytotoxic to tumor cells with high and low BCMA expression, it is found that the recognition of antigen, and low or high levels of antigen is inherently linked to the ability of the precursor antibody to bind with appropriate affinity to the target protein such as BCMA Therefore as Oden et al describe that the claimed antibodies bind with high affinity it is obvious to expect that the CAR derived from these antibody are binding to a wide range of .
Claims 13, 14, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oden and Kochenderfer and Morgan as applied to claim 1 above, and further in view of Pule et al (WO2015052538). The disclosure of Oden and Kochenderfer disclose all the limitations of claim 1 as described above including a spacer element between the scFv antigen binding domain and the transmembrane domain. Kochenderfer does not disclose the exact sequence that is instantly claimed in claim 13 however the disclosure of Pule et al discloses a CAR which comprises as a separator between the antigen binding domain and the transmembrane domain a sequence which is identical to the claimed sequence (see SCORE alignment to SEQ ID NO: 1). As described above for the scFv VH-VL linker sequence it would be obvious to try to utilize a known validated sequence as a spacer for the purposes of constructing a functional CAR molecule.  With respect to claim 14 it is similarly found that the SEQ ID NO: 1 of Pule comprises a transmembrane domain derived from the CD28 molecule which has identical sequence homology to the instant claimed SEQ ID NO: 21.  With respect to claim 15 it is similarly found that the SEQ ID NO: 1 of the disclosure of Pule comprises a co-stimulatory intracellular signalling domain derived from CD28 which is identical to the claimed SEQ ID NO: 23. In regards to claim 16 it is found that the SEQ ID NO: 1 comprises a CD3zeta signalling domain that is identical to that instantly claimed as SEQ ID NO: 24. Essentially, if one were to align the sequences of the complete CAR molecules of SEQ ID NO: 1 and that described instantly one . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of U.S. Patent No. 10144782 in view of Kochenderfer, Morgan, and Pule. The claims 1-11 of the reference patent are directed to an antibody VH and VL domains that bind to the extracellular domain of the BCMA molecule. The disclosed sequences such as the VH domain as SEQ ID NO: 9 and the VL domain as SEQ ID NO: 14 (claim 10) are identical to the instantly claimed SEQ ID NO: 11 and SEQ ID NO: 12 (see score). For the reasons described above, it would be obvious to utilize the disclosed reference sequences to create a chimeric antigen receptor utilizing known components, as derived from the disclosure of Pule et al, and humanized scFv BCMA binding domains as described by Morgan and Kochenderfer.
One would create such a chimeric antigen receptor for the purpose of treating a human subject suffering from a disease which relates to cells which express the BCMA molecule on the surface. The humanized molecule would lead to a lower level of stimulation of immunity to the 
Response to Arguments 35 U.S.C. § 112 – Definiteness
Applicant’s amendments have obviated the basis for the previous rejections and therefore these rejections are withdrawn.
Response to Arguments 35 U.S.C. § 112- Written Description
	In initial arguments with respect to the written description requirement, applicant argues that the currently claimed sequences within instant claim 1 for instance are adequately described as to structural attributes which function as binding to BCMA. Applicant’s arguments and amendments are found convincing and therefore this basis of rejection is withdrawn. 
	Applicant also traverses that mutations within the framework region may be performed without affecting the binding characteristics of the antigen binding moiety. The argument presented is found convincing and therefore this subset and wording of the rejection is withdrawn. 
Response to Arguments 35 U.S.C. § 103
A. Claims 1, 2, 5, 9, 10, 11, 12, are rejected under 35 U.S.C. 103 as being unpatentable over Lipp (WO2014068079A1) and Kochenderfer et al (WO2013154760) and Morgan et al (WO2016014789). 
B. Claims 13, 14, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lipp and Kochenderfer and Morgan and further in view of Pule et al (WO2015052538).

D. Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oden, Kochenderfer, and Morgan, and further in view of Pule.
	In initial arguments with respect to the rejections of (A. and C.) the applicant argues that there is no reasonable expectation of success when utilizing previously disclosed, effective antibody molecule derivatives as the antigen binding moiety of a chimeric antigen receptor molecule when combined with other known components of a successful chimeric antigen receptor construct. Applicant argues that Galetto describes 4 CAR but observed “no activity” from two of these molecules when incorporated into a T cell. Galetto specifically discloses that their invention encompasses all 4 scFv in a CAR (p4, 5-21). While the reference does disclose that two of these CAR did not have degranulation activity, the present claims recite no limitations regarding degranulation activity. 
Additionally, with respect to obviousness the expectation of success does not need to be absolute (see MPEP 2143 I. E. Example 9), and in the instant case as described in the current obviousness rejection it is obvious to try to utilize an antibody which is previously disclosed as binding to a particular antigen, in this case BCMA, for the production of a chimeric antigen receptor molecule targeted to the BCMA molecule as well. This is in fact what Galetto does when initially obtaining scFv molecules which bind to the BCMA molecule and then trying them in CAR constructs. As such Galetto teaches using all 4 scFv in CAR constructs, and teaches that 2 are suitable for use in degranulation assays, with the fact that they do not elicit degranulation is not indicative that they are non-functional as a CAR. Galetto in fact therefore specifically 

	In regards to the rejections as above, B and D the applicant describes that Pule teaches away from using antibodies or antibody fragments in construction of a CAR that targets BCMA.  As a first matter it is noted that the disclosure of Pule is relied upon primarily for the purposes of disclosure of sequences components a CAR which are additionally claimed in the instant claims 13-16 mainly the linker sequence, transmembrane domain and intracellular signalling domains. In any case while a preferred embodiment of the disclosure of Pule is the use of antigen binding domains derived from the natural ligand of BCMA, the disclosure also 
                                               Response to Arguments Double Patenting
	In response to the non-statutory double patenting rejection presented with respect to the disclosure of US Patent NO. 10144782 in combination with the disclosures of Morgan, Kochenderfer and Pule. As the disclosure of Patent NO. 10144782 is the US Patent derived from the original disclosure of Oden; the applicant reiterates the arguments presented for A, B, C, and D. As such the response to the arguments is addressed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644